Citation Nr: 1047213	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-20 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Evaluation of right knee degenerative joint disease, 
currently rated as 10 percent disabling.  

2.  Evaluation of left knee degenerative joint disease, currently 
rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1978 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The Veteran complains of chronic pain, stiffness, weakness, 
incoordination, swelling, flare ups, and giving way in his right 
and left knees.   

2.  The evidence of record demonstrates that the Veteran has 
degenerative changes in each of his service-connected knees.  
  
3.  The Veteran has pain-free range of motion of at least 0 to 
127 degrees in his right knee.  

4.  The Veteran has pain-free range of motion of at least 0 to 
132 degrees in his left knee.  

5.  The preponderance of the evidence of record indicates that, 
for each knee, the Veteran does not have joint effusions, 
ligament instability, lack of endurance, muscle atrophy, 
subluxation, fracture, dislocation, swelling, fluid formation, 
deformity, or locking.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
right knee degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5260 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
left knee degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include an 
increased rating claim. 

The appellant's increased rating claims were initially 
adjudicated in September 2006.  VCAA notice letters dated in June 
2006, July 2007, and August 2008 informed the appellant of what 
evidence was required to substantiate his increased evaluation 
claims, and of his and VA's respective duties for obtaining 
evidence.  The June 2006 letter was sent to the Veteran prior to 
the initial adjudication of his claims.  With respect to notice 
requirements under Dingess/Hartman, the Veteran was notified of 
each of the requisite elements of his claims.  Based on the 
foregoing, the Board finds that the appellant is not prejudiced 
by moving forward with a decision on his claims for increased 
evaluations, and that VA has essentially complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 
C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (rev'd in part) 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

      Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
VA afforded the Veteran the opportunity to appear before one or 
more hearings to voice his contentions.  And relevant VA 
treatment records have been included in the claims file (no 
evidence of record indicates that private treatment records may 
be outstanding).    

The Board notes moreover that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the appellant.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  In addition, where the evidence of record does not 
reflect the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  In this matter, 
the Veteran underwent VA compensation examination regarding his 
service-connected knees in August 2006, December 2007, August 
2008, and December 2008.  The Board finds that the examinations 
were adequate in that the examiners reviewed the record, 
interviewed the Veteran, and performed appropriate physical 
examinations prior to providing their conclusions.  Moreover, the 
VA examinations were conducted by neutral, skilled health care 
providers, and the reports of record are thorough and consistent 
with contemporaneous treatment records.  For these reasons, the 
Board concludes that the reports are adequate on which to base a 
decision.

The Board also notes that, during his October 2010 hearing before 
the undersigned, the Veteran did not indicate that either of his 
knee disorders has worsened significantly since the December 2008 
examination, or that he has undergone treatment for his knees 
since the date of the most recent VA treatment records dated in 
October 2009.  Hence, there is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11- 95.  In this matter, the VA examination reports 
are thorough and supported by VA treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  The Claims for Increased Ratings

In a February 1992 rating decision, the Veteran was granted 
service connection for bilateral degenerative joint disease of 
the knees.  He was assigned a single 10 percent disability 
evaluation.  In an October 1994 rating decision, the Veteran was 
assigned a 10 percent rating for each knee.  

The Veteran claimed increased ratings for his knee disorders in 
May 2006.  In the September 2006 rating decision on appeal, the 
RO denied the Veteran's claims.  The Veteran appealed that 
decision to the Board.  

In this matter, the Board will review the evidence of record to 
determine whether an increased rating has been warranted at any 
time during the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings).  See also 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2010).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 
percent evaluation is warranted where impairment of the knee 
involves slight subluxation or lateral instability.  A 20 percent 
evaluation is warranted where the impairment is moderate, and a 
30 percent evaluation will be assigned where the impairment is 
severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating is 
warranted.

A noncompensable evaluation is warranted where extension of the 
leg is limited to 5 degrees; a 10 percent rating is appropriate 
where extension of the leg is limited to 10 degrees; and a 20 
percent rating is warranted for extension limited to 15 degrees.  
A 30 percent rating is for assignment for flexion limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

In a General Counsel (GC) Precedent Opinion, VAOPGCPREC 9- 2004 
(September 17, 2004), it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same leg 
must be rated separately under diagnostic codes 5260 and 5261 to 
adequately compensate for functional loss associated with injury 
to the leg.

Finally, the Board notes that Diagnostic Code 5003 of 38 C.F.R. 
§ 4.71a rates degenerative arthritis established by X-ray 
findings.  Such a disorder will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this matter, both of the Veteran's knee disabilities are rated 
pursuant to Diagnostic Code 5003, for degenerative arthritis.  
The Veteran's right knee has been rated under DC 5260 as well, 
due to evidence of record of limitation of motion.  Each knee has 
been rated as 10 percent disabled during the appeal period.  
Based on the medical and lay evidence of record, the Board finds 
this to be appropriate.    

The medical evidence of record consists of VA treatment records 
dated from September 2005 to October 2009, and VA compensation 
examination reports dated in August 2006, December 2007, August 
2008, and December 2008.  

The Board has reviewed the VA treatment records dated between 
September 2005 and October 2009.  These records are negative for 
complaints or treatment for the knee disorders.  

Each of the VA reports notes the Veteran's complaints of pain, 
stiffness, giving away, and limitation.  These reports also note 
the Veteran's complaints that his symptoms are precipitated by 
standing for prolonged periods, extended walking, stepping on 
uneven surfaces, and kneeling and squatting.  

Moreover, the August 2006 VA report noted increased wear on the 
right shoe heel, a small bulge effusion on the right knee, and 
bilateral patellofemoral crepitus and pain.  But the examiner 
also noted no effusion in the left knee, a normal gait, and no 
calluses or fissures.  For the right knee, the examiner noted 
pain-free range of motion from 0 to 127 degrees, with pain on 
active range of motion beginning at 130 degrees.  For the left 
knee, the examiner noted passive range of motion of 0 to 132 
degrees, and active range of motion of 0 to 137 degrees.  For 
each knee, the examiner found no evidence of ligament 
instability, no evidence of lack of endurance with repeated knee 
flexion-extension, and no evidence of muscle atrophy.    

The December 2007 VA examiner found 0 to 140 degrees range of 
motion.  The examiner noted a normal gait.  The examiner noted no 
additional limitation of motion from repetitive use.  

The August 2008 VA report included x-ray reports which noted mild 
osteophytes bilateral with medial patellofemoral joint space 
narrowing on the left.  The report indicated no evidence of 
fracture or dislocation, and no evidence of joint effusion.  This 
examiner also noted the Veteran with a normal gait, and capable 
of walking on his heels and toes.  And the examiner noted no 
swelling and no fluid formation.  The examiner noted mild 
parapatellar pain on repetition, and crepitation of both 
patellas.  The examiner noted intact ligaments, and no patella 
shift.  

Finally, the December 2008 VA examiner noted 0 to 140 degrees 
range of motion with no objective evidence of pain.  For each 
knee, this examiner specifically found no evidence of deformity, 
instability, dislocation, subluxation, locking, or effusions.   

The record also contains lay statements from the Veteran, in 
which he attests to his pain and limitation.  His complaints are 
of probative value because, as a layperson, the Veteran is 
competent to testify regarding observable symptomatology, such as 
pain and limitation.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

In sum, the evidence of record demonstrates that the Veteran 
experiences pain, limited motion, stiffness, crepitus, and giving 
way.  The evidence also demonstrates degenerative changes in the 
Veteran's knee joints.  But ratings in excess of 10 percent are 
not warranted here because the preponderance of the evidence 
indicates that the Veteran has no effusions into his joints, no 
subluxation, no instability, no dislocated cartilage, and no 
muscle atrophy.  The preponderance of the evidence indicates that 
he has intact and stable ligaments and a normal gait.  And the 
preponderance of the evidence indicates pain-free flexion of at 
least 127 degrees, and pain-free extension of 0 degrees, which 
exceed the compensable limitation of motion noted under the code 
of 45 degrees flexion, and 10 degrees extension.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  See also, Deluca, supra.  
As no compensable limitation has been noted, the separate 10 
percent ratings the Veteran receives for his knee arthritis 
should be continued.  38 C.F.R. § 4.71a, DC 5003.  

Accordingly, the Board finds that the disabilities at issue do 
not more nearly approximate the criteria for a higher rating than 
those for the currently assigned 10 percent rating.  As the 
preponderance of the evidence is against the claims for increase, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the June 2007 Statement of the Case (SOC) 
and appears to have considered the regulation in the Veteran's 
case.  Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.  

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected knees.  
The medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing norms" 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is 
no indication that the Veteran has required frequent 
hospitalizations for the knee disorders; in fact, it does not 
appear that the Veteran has been hospitalized at all for these 
disabilities.  

With respect to employment, there is no evidence that the 
Veteran's service-connected knees resulted in his retirement, or 
has created marked interference with employment.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of any 
other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for right 
knee degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee degenerative joint disease is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


